Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-23 and 30-33 are currently pending in the instant application.  Claims 1-23 are considered allowable and claims 30-33 are rejected in this Office Action.

I.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  
II.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I in the reply filed on July 8, 2022 is acknowledged.  The Examiner has withdrawn the restriction between Groups I and II since both are drawn products which are a compound of formula or a pharmaceutical composition comprising a compound of formula I. Claims 1-23 will be searched and examined.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    155
    353
    media_image1.png
    Greyscale


The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the products of formula (I) wherein:
All variables are as defined in claim 1.

Claims 1-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 11, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


III.	Rejections

	Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 30-33 are rejected under 35 U.S.C. 112, first paragraph, for failing to comply with the enablement requirement. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method of treating a disorder in a human or animal for which an ITK inhibitor is indicated.
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of any condition mediated by ITK inhibition, whether or not the condition is affected by the instant compounds’ activity would make a difference.
Applicants have defined “treatment” so that it includes curative, palliative and prophylactic treatment.
For example, Applicants’ claim is drawn to a method of treating atopic dermatitis (i.e. curing and preventing).  It is well known in the art that atopic dermatitis (eczema) is a chronic or long-lasting disease that causes inflammation, redness and irritation of the skin.  It is a common condition that usually begins in childhood, however anyone can get the disease at any age.  Atopic dermatitis causes the skin to become extremely itchy.  In most cases, there are periods of time when the disease is worse, called flares, followed by periods when the skin improves or clears up entirely, called remissions.  Researchers do not know what causes atopic dermatitis, but they do know that genes, the immune system and the environment play a role in the disease.  Depending on the severity and location of symptom, living with atopic dermatitis can be hard.  Treatment can help control symptoms. For many people, atopic dermatitis improves by adulthood, but for some, it can be a lifelong illness (see URL https://www.niams.nih.gov/health-topics/atopic-dermatitis). Atopic dermatitis affects close to 16.5 million adults in the United States.  There is no cure for atopic dermatitis but there is effective treatment that can help maintain a higher quality of life and get better sleep (see URL https://www.healthline.com/health/atopic-dermatitis/treatment-option)
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for being able to cure or prevent the development of any disease that ITK inhibitors are indicated.
Test assays and procedure are provided in the specification such as in vitro data for Inhibition of IL-2 activity; Inhibition of TRKA activity and IL-2 inducible T-cell Kinase (ITK) activity on pages 182-188.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of treating a disorder in a human or animal for which an ITK inhibitor is indicated.
.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating ITK and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases. 
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by canceling the method claims.



*** The Examiner wants to point out the following:

Title of Invention Is Not Descriptive
	The title of the invention “Chemical Compounds” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

IV.  	Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626